DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (“A Multi-camera Calibration Method Using a 3-axis Frame and Wand”). 
Regarding claim 1, 
An apparatus for calibrating cameras in a live action scene, the apparatus comprising:
 a base; (Shin see Fig 3B)
a plurality of extensions coupled to the base; (Shin, see Fig 3B) 
 and
 a plurality of reference points coupled to the plurality of extensions, wherein the plurality of reference points are in a non-linear arrangement, wherein distances between references points are predetermined, wherein the distances are used to compute reference point data generated from a performance capture system, (Shin Section 3.1, 7 markers in 3 axis frame are set to known coordinates, subsequently the 3D coordindates of wand were set randomly in a 2x2x2 frame. see also Section 3, extract the center points of markers, the 3D position of the 3 axis frame and the center point of each marker is required to calibrate the camera...which outputs camera matrix P which has intrinsic and extrinsic parameters which includes rotation matrix and translation vector from global coordinates) and 
wherein the reference point data is used to compute a location and orientation of each camera in the live action scene. (Shin Section 3, extract the center points of markers, the 3D position of the 3 axis frame and the center point of each marker is required to calibrate the camera...which outputs camera matrix P which has intrinsic and extrinsic parameters which includes rotation matrix and translation vector from global coordinates)

Regarding claim 2, 
The apparatus of claim 1, wherein the plurality of reference points comprises at least three reference points.  (Shin Section 3.1, 7 markers in 3 axis frame are set to known coordinates, subsequently the 3D coordindates of wand were set randomly in a 2x2x2 frame)

Regarding claim 3, 
The apparatus of claim 1, wherein the plurality of reference points are configured in a rigid three-dimensional assembly.  (Shin, see Fig 3B)
Regarding claim 4, 
The apparatus of claim 1, wherein the distances between one or more pairs of reference points vary.  (Shin, See Fig 3B, distances between markers on poles is different than distance to marker on other pole of structure)

Regarding claim 5, 
The apparatus of claim 1, wherein the distances between one or more pairs of reference points are different.  (Shin, See Fig 3B, distances between markers on poles is different than distance to marker on other pole of structure)

Regarding claim 6, 
The apparatus of claim 1, wherein the distances between one or more pairs of  reference points are changeable. (Shin Section 3.1, 7 markers in 3 axis frame are set to known coordinates)

Regarding claim 7, 
The apparatus of claim 1, wherein the apparatus is positioned within the live action scene.  (Shin, section 3, capturing motion using the 3-axis frame with 7 markers located on the bottom area) 

Regarding claim 8, 
An system for calibrating cameras in a live action scene, the system comprising:
 a base; (Shin see Fig 3B)
a plurality of extensions coupled to the base; (Shin, see Fig 3B) and 
a plurality of reference points coupled to the plurality of extensions, wherein the plurality of reference points are in a non-linear arrangement, wherein distances between references points are predetermined, wherein the distances are used to compute reference point data generated from a performance capture system, (Shin Section 3.1, 7 markers in 3 axis frame are set to known coordinates, subsequently the 3D coordindates of wand were set randomly in a 2x2x2 frame)  and 
wherein the reference point data is used to compute a location and orientation of each camera in the live action scene.  (Shin Section 3, extract the center points of markers, the 3D position of the 3 axis frame and the center point of each marker is required to calibrate the camera...which outputs camera matrix P which has intrinsic and extrinsic parameters which includes rotation matrix and translation vector from global coordinates)

Regarding claim 9, 
The system of claim 8, wherein the plurality of reference points comprises at least three reference points.  (Shin Section 3.1, 7 markers in 3 axis frame are set to known coordinates, subsequently the 3D coordindates of wand were set randomly in a 2x2x2 frame)

Regarding claim 10, 
The system of claim 8, wherein the plurality of reference points are configured in a rigid three-dimensional assembly.  (Shin, see Fig 3B)



Regarding claim 11, 
The system of claim 8, wherein the distances between one or more pairs of reference points vary.  (Shin, See Fig 3B, distances between markers on poles is different than distance to marker on other pole of structure)

Regarding claim 12, 
The system of claim 8, wherein the distances between one or more pairs of reference points are different. (Shin, See Fig 3B, distances between markers on poles is different than distance to marker on other pole of structure) 

Regarding claim 13, 
The system of claim 8, wherein the distances between one or more pairs of  reference points are changeable. (Shin Section 3.1, 7 markers in 3 axis frame are set to known coordinates)

Regarding claim 14, 
The system of claim 8, wherein the apparatus is positioned within the live action scene.  (Shin, section 3, capturing motion using the 3-axis frame with 7 markers located on the bottom area)

Regarding claim 15, 
A computer-implemented method for calibrating cameras in a live action scene, the method comprising: 
receiving images of the live action scene from a plurality of cameras;  (Shin, section 3, capturing motion using the 3-axis frame with 7 markers located on the bottom area, see also Fig 1, input from cam 1, cam 2, and cam 3) 
receiving reference point data generated from a performance capture system, wherein the reference point data is based on a plurality of reference points coupled to a plurality of extensions coupled to a base, wherein the plurality of reference points are in a non-linear arrangement, wherein distances between references points are predetermined; (Shin Section 3.1, 7 markers in 3 axis frame are set to known coordinates, subsequently the 3D coordindates of wand were set randomly in a 2x2x2 frame) a
computing reference point data generated from a performance capture system and based on the distances; (Shin Section 3, extract the center points of markers, the 3D position of the 3 axis frame and the center point of each marker is required to calibrate the camera...which outputs camera matrix P which has intrinsic and extrinsic parameters which includes rotation matrix and translation vector from global coordinates) and
 computing a location and orientation of each camera in the live action scene based on the reference point data.  (Shin Section 3, extract the center points of markers, the 3D position of the 3 axis frame and the center point of each marker is required to calibrate the camera...which outputs camera matrix P which has intrinsic and extrinsic parameters which includes rotation matrix and translation vector from global coordinates)

Regarding claim 16, 
The method of claim 15, wherein the plurality of reference points are configured in a rigid three-dimensional assembly.  (Shin, see Fig 3B)

Regarding claim 17, 
The method of claim 15, wherein the plurality of reference points comprises at least three reference points.  (Shin Section 3.1, 7 markers in 3 axis frame are set to known coordinates, subsequently the 3D coordindates of wand were set randomly in a 2x2x2 frame)

Regarding claim 18, 
The method of claim 15, wherein the distances between one or more pairs of reference points vary.  (Shin, See Fig 3B, distances between markers on poles is different than distance to marker on other pole of structure)
Regarding claim 19, 
The method of claim 15, wherein the distances between one or more pairs of  reference points are different. (Shin, See Fig 3B, distances between markers on poles is different than distance to marker on other pole of structure)

Regarding claim 20, 
The method of claim 15, wherein distances between one or more pairs of  reference points are changeable. (Shin Section 3.1, 7 markers in 3 axis frame are set to known coordinates) 


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666